DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0135601 B2) in view of Kawada et al. (JP 2000-301361 A), Matsushita et al. (US 2016/0263697 A1), and Kano et al. (US 2005/0029331 A1).
Regarding claim 1, Chen teaches:
A friction spot joining device [friction stir spot welding (FSSW) system (10); figure 1] configured to carry out friction spot joining of a pair of plates, comprising: 
an advance-retreat drive [driving mechanism (15)] configured to advance and retreat a tool [weld tool (16)] to/from the plates; 
a rotation drive [rotating mechanism (17)] configured to rotate the tool; and 
a controller [controller (11)] configured to control the advance-retreat drive and the rotation so that: 
[0028, 0044], and 
the tool separates from the plates when an integrated value calculated using a driving period of time during the joining control is determined to reach a target value [Chen teaches that the controller controls the dwell time; i.e. driving period, in order to manipulate heat input so that desired mechanical properties of the weld are achieved; abstract, 0044, 0045, 0048.  Thus, the tool is separated when the necessary time has passed that will achieve the desired heat input].
Chen does not teach:
the integrated value is calculated using a current value of the rotation drive during the joining control.
Kawada teaches a method of friction stir welding (FSW) wherein heat input is measured/monitored; i.e. a calculated value, and then adjusting the welding parameters, travel speed, rotational speed, etc., to maintain the desired heat input; i.e. a target value; 0016-0020. 
Matsushita teaches a FSW method wherein the heat input is calculated using the torque, rotational speed, and travel speed to control weld quality; abstract.  
Chen teaches FSSW system (10) comprises torque sensor (S4) for controlling the welding operations; 0028 and figure 1.  
Kano teaches a FSW apparatus wherein torque detection means detects the current of rotational motor and the torque is inferred from the current; 0049. 
Thus, Kawada teaches the heat input of a weld can be calculated in real time and compared to a target heat input wherein the welding parameters are adjusted to maintain the 
At this point the prior teaches us that heat input is calculated using torque, rotational, speed, and time, all of which Chen detects/monitors during the FSSW.  However, the claim requires the use of current not torque.  Well, Kano teaches that torque sensors work by monitoring the current of the motor so it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to simply substitute the sensed current instead of the torque since this requires one less step, minus any unexpected result.  Thus, one applying all of the above would use the welding parameters already monitored by Chen to manipulate the heat input and instead of controlling specifically by time one would control by the heat input; i.e. one would monitor the heat input and stop the welding when the desired heat input is achieved.  In doing so, heat input is equal to a product of the current, rotational speed, and time.  Note that this is nothing more than rearranging the variables of the equation 
Regarding claim 2, Chen does not teach:
wherein the controller calculates the integrated value using a product of the current value, the driving period of time, and a rotational speed of the tool while the tool is pushed into the plates.
However one applying the references as noted above, would end up with an equation wherein heat input is equal to a product of the current, rotational speed, and time.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0135601 B2) in view of Kawada et al. (JP 2000-301361 A), Matsushita et al. (US 2016/0263697 A1), and Kano et al. (US 2005/0029331 A1) as applied to claim 1 above, and in further view of Raether et al. (US 7,032,801 B2).
Regarding claim 3, Chen does not teach:
wherein the controller changes the target value according to temperature of the tool while the tool is pushed into the plates.
Kawada teaches the temperature of the weld is continuously monitored and the controller determines the amount of heat input adjustment needed based on this temperature; 0018.
Raether teaches the using the temperature of a tool to determine the temperature of the weld for purposes of controlling the welding process; 1:17-60. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to monitor the temperature of the weld via the temperature of the tool .

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS J GAMINO/Examiner, Art Unit 1735           

/ERIN B SAAD/Primary Examiner, Art Unit 1735